Citation Nr: 0834027	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-23 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to March 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO decision which in 
pertinent part declined to reopen the veteran's claim of 
service connection for diabetes mellitus.  Subsequently, by 
way of an August 2007 Supplemental Statement of the Case 
(SSOC), the RO reopened and denied the claim on the merits.

Notwithstanding the RO's decision to reopen the previously 
disallowed diabetes mellitus claim, the Board is nevertheless 
required to address the issue of reopening to determine 
whether new and material evidence has been submitted.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior 
Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA 
failed to comply with its own regulations by ignoring issue 
of whether any new and material evidence had been submitted 
to reopen the veteran's previously and finally denied 
claims).

In August 2008, the veteran participated in a Central Office 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that proceeding has been associated with the 
claims file.


FINDINGS OF FACT

1. An unappealed RO rating decision dated in March 1995, of 
which the veteran was notified in the same month, denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus.

2. Additional evidence received since the March 1995 rating 
decision is neither cumulative nor redundant and raises a 
reasonable possibility of substantiating the veteran's claim 
of service connection for diabetes mellitus.

3. Giving the veteran the benefit of the doubt, the evidence 
is at least in equipoise that his diabetes mellitus is 
related to active service.


CONCLUSIONS OF LAW

1. The March 1995 rating decision denying a claim of service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2. New and material evidence has been submitted for the claim 
of entitlement to service connection for diabetes mellitus; 
therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3. The veteran's diabetes mellitus was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this case, 
the Board is granting in full the benefit sought on appeal.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).

II. Petition to Reopen

The veteran contends that he has diabetes mellitus as a 
result of active service.  For the reasons that follow, the 
Board concludes that service connection is warranted.

The veteran filed his original claim of entitlement to 
service connection for diabetes mellitus in January 1995.  
The claim was denied in a rating decision dated in March 1995 
and the veteran did not appeal.  This decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including diabetes mellitus, when it is manifested to a 
compensable degree within one year of separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The March 1995 rating decision denied the veteran's claim of 
service connection for diabetes mellitus because there was no 
evidence of treatment or diagnosis of diabetes mellitus in 
service or within one year of discharge.  In order for the 
claim to be reopened, the veteran must have submitted 
evidence showing that diabetes mellitus had its onset in 
service or within a year of separation.  

Since the March 1995 rating decision, the veteran has 
submitted medical treatment records from Goodyear Family 
Medial Center dated from 1994 to 1999, treatment records from 
Young Eye Institute dated from 1996 to 1998, VA medical 
treatment records dated from 1999 to 2005, an April 2005 
private medical statement from Dr. N.B.A., a July 2005 
medical statement from the veteran's VA physician, and a 
September 2005 private medical statement from the University 
of Maryland Medical Center.  New evidence also includes VA 
records of a June 1993 blood test, VA treatment records dated 
from 1999 to 2005, and VA examination reports dated in 
October 2005 and December 2005.  The aforementioned medical 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the prior final denial of the claim.  
The evidence, namely the medical statements, also relates to 
an unestablished fact necessary to substantiate the claim, 
specifically, that diabetes mellitus manifested during or 
within a year of service.  In this regard, evidence is 
weighed and credibility assessed after a claim is reopened.  
See Justus v. Principi, 3 Vet. App. 510 (1993).  When 
considered together with the evidence previously of record, 
the new evidence raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim is reopened 
with the submission of new and material evidence, and the 
Board will proceed to review the claim in light of all the 
evidence, new and old.  38 C.F.R. § 3.156.

A review of the medical evidence of record reveals that 
veteran has a current disability.  Medical treatment records 
from Camanche County Memorial Hospital show that the veteran 
was initially diagnosed with diabetes mellitus on March 11, 
1994 after blood tests revealed a glucose level in excess of 
600.  The veteran's treatment since then for diabetes 
mellitus is documented in the claims file.  See, e.g., 
Goodyear Family Medical Center, November 1994-February 1999.  
In light of the foregoing, the Board finds that there is 
medical evidence of a current disability, thereby satisfying 
the first element of service connection.  See Hickson, supra.

The inquiry that follows is whether there is evidence of an 
in-service disease or injury.  The veteran's claim was 
previously denied because there was no evidence of treatment 
or diagnosis of diabetes mellitus in service or within one 
year of discharge.  As mentioned above, the veteran was first 
diagnosed with diabetes mellitus on March 11, 1994.  This 
diagnosis was made exactly one year and seven days following 
his separation from service.  

The veteran has submitted medical opinions from several 
physicians addressing the onset of his diabetes mellitus.  An 
April 2005 note from Dr. N.B.A. states that the veteran's 
type 2 diabetes must have been present within one year of his 
leaving the military.  A July 2005 letter from the veteran's 
primary care physician at VA states that it is most probable 
that the veteran developed diabetes much earlier than March 
11, 1994, at least one week prior to this date when his 
glucose was found to be greater than 600.  In addition, a 
September 2005 letter from the University of Maryland Medical 
Center states that it is highly unlikely that the veteran all 
of a sudden developed diabetes on March 11, 1994; rather, it 
is much more likely that the veteran was diabetic or had 
impaired glucose tolerance for several weeks to months prior 
to this date.  

The Board finds that the aforementioned medical statements 
are sufficient to establish that that veteran's diabetes 
mellitus had its onset within a year of service separation.  
These medical opinions are supported by the veteran's medical 
treatment records and are not contradicted by the VA 
examination reports or any other medical evidence of record.  

Given the veteran's current diagnosis of diabetes mellitus, 
the evidence of treatment and diagnosis of diabetes mellitus 
shortly after service, and the medical evidence establishing 
that the current symptomatology had its onset within a year 
of service separation, the Board concludes that the evidence 
is at least evenly balanced as to whether the veteran's 
diabetes mellitus is related to active service, and, 
therefore, service connection is warranted.  The benefit-of-
the-doubt rule has been applied in reaching this decision.  
See 38 U.S.C. § 5107(b) (West 2002); see Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001); Gilbert, supra.


ORDER

New and material evidence to reopen the claim of service 
connection for diabetes mellitus has been received; 
therefore, the petition to reopen is granted.

Entitlement to service connection for diabetes mellitus is 
granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


